DETAILED ACTION
This office action has been issued in response to an amendment filed 7/15/2021.  Claims 1, 12 and 18 were amended.  Claim 2 was previously canceled. No new claims were added.  Claims 1 and 3-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-14 of the Remarks, filed 7/15/2021, with respect to amended independent claims 1 and 18, and dependent claims 3-17 and 19-30 as being rejected under 35 U.S.C. 103(a) as being unpatentable over Thilenius (US 2015/0135254 A1) in view of Winslow (US 2017/0098094 A1), further in view of Franz (US 2007/0081524 A1), further in view of Davis (US 2010/0034375 A1), have been fully considered and are found persuasive.  These rejections have been withdrawn.

Examiner Note
Claim 1 makes reference to a data hub comprising a data diode. Examiner interprets a data diode as an inherently hardware device for purposes of examination and 101 considerations.

Allowable Subject Matter
Claims 1 and 3-30 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1 and 18 are allowed for reasons argued by applicant in pages 9-14 of the Remarks, filed 7/15/2021, and for reasons explained below.
As to independent claims 1 and 18, the prior art including Thilenius (US 2015/0135254 A1), Winslow (US 2017/0098094 A1), Franz (US 2007/0081524 A1) and Davis (US 2010/0034375 A1) alone or in combination, fails to anticipate or render obvious the claimed invention.  
Thilenius (prior art on the record) teaches a multi-level security device for filtering between security domains of a data network comprising two physically separate data networks and allowing for a data network packet to be sent from a sending security domain to a receiving domain which is physically separate on another data network. Thilenius also teaches that the security device contains multiple units for processing the packet which determines whether a security classification of the network packet from the message sender matches an associated security policy. Thilenius further teaches filtering data within a message according to a rule file which involves a data compliance requirement.

Franz (prior art on the record) teaches a control partner entity and a communication device output system which simulate the correct functioning of the data transmission system between communication entities. Franz further teaches that the packets are filtered based on a UDP port address associated with an entity which may be simulated at the level of the RTCP protocol.
Davis (prior art on the record) teaches obfuscating the true values of data according to security features of the security protocol in use, such as a Wiegand protocol. Davis further teaches the use of a Wiegand wire which facilitates unidirectional communication to an upstream device.
Runstedler (US 2010/0144312 A1) teaches limiting data transmission to or from a communication device based on a predetermined condition such as a data transmission cap and preventing data transmission which exceeds the predetermined condition.
De Juan Huarte (US 2007/0153829 A1) teaches an air interface which classifies packets to a predefined connection utilizing a generic classification rule with a user defined value.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “the set of user-defined rules includes at least one rule being of a BLOCK type rule, which prevents data to which such BLOCK type rule applies from being passed to the second domain; the set of user-defined rules includes at least one 
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1 and 3-30 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438  
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498